UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 16, 2010 EQUUS TOTAL RETURN, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 814-00098 76-0345915 (State or Other Jurisdiction (Commission File (IRS Employer Of Incorporation) Number) Identification No.) Eight Greenway Plaza, Suite 930, Houston, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(713) 529-0900 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-k filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On December 16, 2010, Equus Total Return, Inc. (the “Fund”) issued a press release announcing an amendment to a planned offering of subscription rights to its shareholders to acquire shares of its common stock.The amendment increased the number of shares offered from 1,772,329 to 2,953,882. The text of the press release is included as Exhibit 99.1 to this Current Report and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. 99.1Press release issued on December 16, 2010 by Equus Total Return, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Equus Total Return, Inc. Date: December 16, 2010 By: /s/Kenneth I. Denos Kenneth I. Denos Secretary
